Exhibit 99.2 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements and related notes for the three months ended March 31, 2010, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2009.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The unaudited interim consolidated financial statements and comparative information have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).This document is dated as at May 12, 2010. I. Compton’s Business Compton Petroleum Corporation is a public corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton currently pursues three deep basin natural gas plays:the Gething/Rock Creek sands at Niton and Gilby in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Southern Plains sands in Southern Alberta.The lands comprising Compton’s deep basin opportunities contain multi-zone formations which provide future development and exploration opportunity.In addition, the Corporation has an exploratory play in the Foothills area of southern Alberta.Natural gas represents approximately 84% of reserves and production. II. Results of Operations Three months ended March 31, ($000’s, except per share amounts) Average production (boe/d) Capital expenditures(2) $ $ Cash flow(1)(2) $ $ Per share:basic $ $ diluted $ $ Operating loss(1)(2) $ ) $ ) Net earnings (loss) $ $ ) Per share:basic $ $ ) diluted $ $ ) Revenue, net of royalties $ $ Field netback (per boe)(1)(2) $ $ Cash flow, operating loss and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation Management’s Discussion and Analysis - 1 - Compton Petroleum – Q1 2010 The current level of economic activity and supply of natural gas in North American continue to affect the price for natural gas, which Management believes to be at the low point of the price cycle.Within this economic environment cash flows generated by Compton have remained below normalized levels.Thus, Management continues to operate within its philosophy of living within cash flow, taking a prudent approach in its capital investment decisions, focusing its exploration strategy to optimize asset value, emphasizing cost reduction, and managing its capital structure. Compton is focusing its field activities on optimizing production from existing wells and drilling processes in order to improve operating efficiencies and well economics. This focus has resulted in solid achievements for the Corporation in the first quarter of 2010: • drilling and completion expenditures of $5.5 million maintained production, which was approximately 1,300 boe/d ahead of plan; • operating and administrative expenditures were $2.3 million lower compared to plan; • bank debt was further reduced by $16.6 million to $91.8 million; and • at Niton, improved drilling processes have resulted in higher average initial production rates with reduced drilling costs. Compton’s focus over the past months including evaluating assets, drilling, and operating practices and implementing cost control initiatives, is resulting in improved capital efficiencies for shareholders. CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with Canadian GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. Three months ended March 31, (000’s) Cash flow from operating activities $ $ Less change in non-cash working capital ) Cash flow(1) $ $ Cash flow is a non-GAAP measure that is defined in this document Cash flow for the first quarter of 2010 decreased by approximately $1.7 million or 8% compared to 2009 as a result of: • a 17% decline in natural gas production volumes to 97 mmcf/d from 117 mmcf/d in 2009; • a 11% decline in liquids production volumes to 3,237 bbls/d from 3,655 bbls/d in 2009; • realized risk management gains in 2010 were nil compared to $9.7 million in 2009; and • an increase of $3.2 million in asset retirement expenditures incurred in the first three months of 2010 compared to the same period for 2009. These factors were partially offset by: • higher average realized natural gas prices, excluding financial hedges, which increased 10% to $5.67 per mcf in 2010 compared to $5.18 per mcf in 2009; • higher average realized liquids prices which increased 76% to $67.59 per bbl compared to $38.35 per bbl in 2009; • reduced operating and administrative costs which resulted in savings of approximately $3.8 million in 2010; and Management’s Discussion and Analysis -2 - Compton Petroleum – Q1 2010 • the absence of strategic review and restructuring costs in 2010 upon completion of the program in 2009. NET EARNINGS Net earnings for the first three months of 2010 were $17.0 million, an increase of $34.4 million when compared to the $17.4 million loss in the same period for 2009.In addition to the factors that impacted cash flow, first quarter 2010 net earnings were affected by: • non-cash unrealized foreign exchange gains of $16.1 million in 2010 compared to losses of $16.7 million in 2009; • lower depletion and depreciation of assets of $1.4 million in the first quarter of 2010 compared to2009 resulting from the lower production levels. These factors were partially offset by: • increased royalty costs in the first quarter of 2010 as a result of higher benchmark commodity prices in comparison to the same period in 2009; • a decrease in future income tax recoveries of $12.7 million in the first quarter of 2010 compared to 2009, resulting from changes in anticipated settlement rates on future tax assets and liabilities; and • the effect of the 4.25% overriding royalty interest on existing production which was completed in the fourth quarter of 2009 and the first quarter of 2010. OPERATING LOSS Operating earnings (loss) is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings (loss) should not be considered more meaningful than or an alterative to net earnings as determined in accordance with Canadian GAAP.The following provides the calculation of operating earnings (loss). Three months ended March 31, ($000’s, except per share amounts) Net earnings (loss), as reported $ $ ) Non-operational items Unrealized foreign exchange and other (gains) losses ) Unrealized market-to-market hedging (gains) losses ) Other expenses Tax effect ) Operating loss(1) $ ) $ ) Per share-basic $ ) $ ) -diluted $ ) $ ) Prior periods have been revised to conform to current period presentation Management’s Discussion and Analysis -3 - Compton Petroleum – Q1 2010 CAPITAL EXPENDITURES Three months ended March 31, ($000’s) Land and seismic $ $ Drilling and completions Alberta Drilling Credits ) - Production facilities and equipment Asset retirement expenditures Corporate and other 38 - Capital investment Divestitures Property ) - Overriding Royalty ) - Acquisitions (divestitures), net ) - Total capital expenditures $ $ Capital spending, before acquisitions and divestitures, decreased by 13% in the first quarter of 2010 compared to the same period in 2009.Capital spending was somewhat lower than anticipated largely due to the reduced costs of drilling and the deferral of capital expenditure into the second quarter of 2010.In addition, the implementation of the Alberta Drilling Credit program in 2010 further offset capital expenditures.Capital spending continued to be directed towards the development of Compton’s core natural gas resource play in Niton and Gilby.Compton drilled or participated in a total of 13 wells (3 operated wells and 10 non-operated wells), 5.3 net wells to Compton, during the first quarter of 2010 as compared to a total of 9 wells drilled during 2009 (1 operated well and 8 non-operated wells), 1.8 net wells to Compton. On September 26, 2009, the Corporation entered into a purchase and sale agreement for the sale of an overriding royalty (“ORR”) to a third party.At December 31, 2009 a total of 3.75% had been exercised.During the first quarter of 2010, an additional 0.25% was exercised effective January 1, 2010, and 0.25% effective February 1, 2010.At March 31, 2010 the ORR represents a commitment of 4.25% of the Corporation's future gross production revenue, less certain transportation costs and marketing fees, on the existing land base.An option to purchase a final 0.75% ORR was exercised on April 30, 2010 which will result in net proceeds of $14.3 million, to bring the total ORR commitment to 5%.Execution of the final option reduces the authorized bank credit facility by $7.5 million to $210.0 million. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s first quarter 2010 free cash flow of $5.9 million is higher as compared to the first quarter of 2009 due to the reduction in capital expenditures and the focused cost reduction initiatives partially offset by higher asset retirement expenditures. Three months ended March 31, ($000’s) Cash flow $ $ Less:capital investment Free cash flow $ $ Management’s Discussion and Analysis -4 - Compton Petroleum – Q1 2010 PRODUCTION VOLUMES AND REVENUE Three months ended March 31, Average production Natural gas (mmcf/d) 97 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ $ Daily index $ $ WTI (US$/bbl) $ $ Edmonton sweet light ($/bbl) $ $ Realized prices(1) Natural gas ($/mcf) $ $ Liquids ($/bbl) Total ($/boe) $ $ Revenue ($000’s)(1) Natural gas $ $ Liquids Total $ $ Prior periods have been revised to conform to current period presentation Production volumes for the first three months of 2010 were 16% lower than in 2009 primarily due to natural declines, the reduced asset base following property dispositions throughout 2009, and limited new production additions in 2010. Revenue increased by 3.4% for the first quarter of 2010 compared to 2009 due to higher realized natural gas and liquids prices, despite reduced sales volumes.Realized prices and revenues are before any hedging gains or losses.There was no impact from hedging on realized natural gas prices in the first quarter of 2010, compared to a favourable impact of $0.77 per mcf in 2009. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alterative to net earnings (loss) as determined in accordance with Canadian GAAP.The following provides the calculation of field netback and funds flow netback. Management’s Discussion and Analysis -5 - Compton Petroleum – Q1 2010 Three months ended March 31, ($/boe) Realized price(1) $ $ Processing revenue Realized commodity hedge gain (loss) - Royalties ) ) Operating expenses ) ) Transportation ) ) Field netback $ $ Administrative ) ) Interest ) ) Funds flow netback $ $ Prior periods have been revised to conform to current period presentation OPERATING EXPENSES Three months ended March 31, Operating expenses ($000’s) $ $ Operating expenses ($/boe) $ $ Operating expenses for first quarter of 2010 decreased by 15% from the comparable period in 2009 as a result of reduced production levels and focused cost control initiatives.Reduced production levels resulted in an overall increase in operating costs on a per barrel basis in 2010. ROYALTIES Three months ended March 31, Crown royalties(1) $ $ Overriding royalty - Other royalties Net royalties $ $ Percentage of revenues % % Crown royalties are presented net of any gas cost allowance Royalties as a percentage of revenues increased for the first three months of 2010 compared to 2009 as a result of the additional cost of an overriding royalty in 2010 and the advance recognition of annual freehold mineral taxes included in other royalties.The amount of Crown royalties declined due to reduced production volumes. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates beginning in January 2011.These rate reductions are focused on lowering the progressive royalty rates applicable in a higher commodity price environment than that being experienced by the Corporation under current economic conditions.This change is not anticipated to have a near term impact on the Corporation. Management’s Discussion and Analysis -6 - Compton Petroleum – Q1 2010 TRANSPORTATION Three months ended March 31, Transportation costs ($000’s) $ $ Transportation costs ($/boe) $ $ Compton incurs charges for the transportation of our production from the wellhead to the point of sale.Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government. Transportation expenses in the first quarter of 2010 fell by 30% over the comparable period in 2009 as a result of reduced production volumes. ADMINISTRATIVE EXPENSES Three months ended March 31, Gross administrative expenses $ $ Capitalized administrative expenses ) ) Operator recoveries ) ) Administrative expenses $ $ Administrative expenses ($/boe) $ $ Gross administrative expenses increased in the first quarter of 2010 as a result of the increased cost of new office facilities, which were in part offset by realization of cost savings following the strategic review completed in 2009.Overall, net administrative expenses decreased by 9% for the first three months of 2010 compared to the same period for 2009 as a result of increased operator recoveries and capitalization of administrative expenses.On a per boe basis, administrative costs increased 9% during the first quarter of 2010 due to the impact of reduced production volumes. STOCK-BASED COMPENSATION Three months ended March 31, ($000’s) Stock option plan $ $ Employee share purchase plan(1) Stock-based compensation $ $ Number of shares purchased (2010 - 296,402; 2009 - 435,334) The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain individuals, and to align their success with that of shareholders.Details relating to stock-based compensation arrangements are presented in Note 9 to the unaudited interim financial statements. Management’s Discussion and Analysis -7 - Compton Petroleum – Q1 2010 OTHER EXPENSES Three months ended March 31, ($000’s, except where noted) Surplus office costs $ $
